 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

en en ec me ee ce ae ne re ee x
ANTHONY MEDINA, : 15-cv-1955 (LAP)
Plaintiff,
ORDER
Vv.
LUCY BUTHER, et al.,
Defendants.
rer re cree re vee re re mre ee ee ee ek ks sn a rere cer ee et ee x

LORETTA A. PRESKA, Senior United States District Judge:

Following Magistrate Judge Netburn’s information that the
matter has been settled, the Clerk of the Court shall mark this
action closed, subject to reopening within 30 days if the

settlement is not effected, and all pending motions denied as

 

 

 

moot.
SO ORDERED.
Dated: New York, New York
December , 2019 RV ) ey bg
| USDC Susry . LORETTA A. PRESKA
ee Senior United States District Judge

  

. teh POY peep as
- 4G 1 EOE Page.

 

 

 

 

 
